DETAILED ACTION
	Claims 1, 3, 4, 8-11, 13, 15-21 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	Allowable Subject Matter
	1, 3, 4, 8-11, 13, 15-21 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claims 1, 10, and 11 recite an electrolyte comprising lithium, phosphorus, and sulfur with an agyrodite crystal structure and two or more halogens.
Prior art Kato et al. JP (2003-033659) teaches an electrolyte comprising lithium, phosphorus, and sulfur.  Kato does not teach an agyrodite crystal structure with two or more halogens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB B MARKS/Primary Examiner, Art Unit 1729